Citation Nr: 1003585	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active duty from March 1969 to October 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In August 2006, the Board remanded the Veteran's case to the 
RO to comply with his request to testify during a personal 
hearing.

In June 2007, the Veteran, sitting at the RO, testified 
during a hearing conducted via video conference, with the 
undersigned Veterans Law Judge sitting at the Board's main 
office in Washington, D.C.  A transcript of the hearing is of 
record.  In August 2007, the Board reopened his previously 
denied claim and remanded it to the RO for further 
development.  In June 2008, the Board again remanded the 
Veteran's case to the RO for further development.

Furthermore, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) recently held that claims 
for service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  Thus, in light of Clemons v. Shinseki, the Board 
has recharacterizied the Veteran's claim as a claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, as set forth on the title page.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the 
objective and competent medical evidence of record 
demonstrates that he has an acquired psychiatric disorder, 
variously diagnosed as PTSD and a major depressive disorder, 
that cannot be dissociated from his active military service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, an acquired 
psychiatric disorder, variously diagnosed as PTSD and a major 
depressive disorder, was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA substantially amended the provisions of Chapter 51 
of Title 38 of the United States Code, concerning the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Also, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  Id.  In an August 2006 letter, the RO 
provided the Veteran with notice consistent with the Court's 
holding in Dingess.  Moreover, in the instant case, although 
the Veteran's service connection claim is being granted, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the Veteran.  As set forth herein, no additional notice or 
development is indicated in the Veteran's claim.  The RO will 
again provide appropriate notice as to the rating criteria 
and effective date to be assigned prior to the making of a 
decision on this matter.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

The Veteran argues that he has a psychiatric disability, 
primarily as a result of traumatic events he witnessed in 
service.  Therefore, he maintains that service connection is 
warranted for a psychiatric disability, including PTSD.  
After carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is in equipoise.  Accordingly, giving the Veteran 
the benefit of the doubt, the appeal will be granted.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Psychoses, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis that conforms to the criteria set 
forth in the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM -IV); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 2002 and Supp. 2009).  Where a current diagnosis of 
PTSD exists, the sufficiency of the claimed in-service 
stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 
(1997).  Nevertheless, credible evidence that the claimed in- 
service stressor actually occurred is also required.  38 
C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 
307 (1997).  

As noted above, the Court recently held that, although a 
claimant may identify a particular mental condition on the 
claims form accompanying his application for VA benefits, the 
scope of the claim cannot be limited only to the condition 
stated, "but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; 
the symptoms the claimant describes; and the information the 
claimant submits or that VA obtains in support of the claim."  
See Clemons v. Shinseki, 23 Vet. App. 1, 5-6.

The Veteran asserts that he has an acquired psychiatric 
disorder, including PTSD, due to his military service.  He 
has variously maintained that he volunteered as a door gunner 
during his time in Vietnam with the First Infantry Division 
(the "Big Red One"), made helicopter flights to determine 
if an area was "hot" or not and, thus, evidently exposed 
him to rocket and mortar fire and the death of his comrades 
and others.  In his June 2004 PTSD questionnaire, he 
indicated that he flew his third mission with lots of enemy 
killed in or near Chu Lai, while assigned to the 116th Avn. 
Co. (ALST Hel). 

In February 2004, the Veteran submitted a copy of an envelope 
addressed to his mother that includes a return address that 
places him with the 116th Aviation Company.  Amended to his 
letter to his mother, in writing purported to be the 
Veteran's, but somewhat different from that in the letter, is 
a note that he made his third flight that day.  Also 
submitted were copies of photographs of dead bodies 
purportedly taken during June and July 1970 in Chu Lai. 

In a July 2004 written statement, the Veteran said that he 
was unable to recall the names of soldiers he knew who were 
killed.  He also stated that, although he had no door gunner 
experience, from March to August 1970, he flew several 
missions a week, and pointed to his training on a helicopter 
at Fort Eustis, Virginia.   He submitted copies of 
photographs of dead bodies purportedly taken in Vietnam, and 
a copy of a picture of helicopters that allegedly showed the 
Veteran on "our mission" to clear and guard the area where 
they set down although he did not recall when it was taken.  
He testified that he was stationed in Chu Lai with the 116th 
Assault Helicopter Company and subsequently went to Da Nang, 
from which he returned home.  

In an August 2009 signed statement, the Veteran's wife said 
that he was not a door gunner with the Big Red One (the First 
Infantry Division) at Chu Lai but, when the Big Red One 
departed, he voluntarily transferred to the 1st Aviation 
Helicopter Assault Group and volunteered as a door gunner.  
She said he was at Chu Lai for about six months.  The 
Veteran's wife reported that in July 2009, VA hospitalized 
the Veteran again for treatment of PTSD and severe 
depression.

Service records indicate that the Veteran served in the 
Republic of Vietnam from October 1969 to October 1970 and his 
military occupational specialty was air frame repairman for 
which he received training in 1969.  His service personnel 
records indicate that, from October 1969 to March 1970, the 
Veteran was assigned to the 701st Maintenance Battalion, that 
until October 1970, he was assigned to the 116th Aviation 
Company (Aslt Hel) and that, in August 1970, he participated 
in an "unnamed campaign".  His awards and decorations 
include the National Defense Service Medal, the Vietnam 
Service Medal, the Republic of Vietnam Campaign Medal, and 
the SPS M-16 (marksmen proficiency) badge, and two overseas 
bars.  

Records evidently received in June 2004 indicate that the 
116th AVN CO ASLT HELCPTER was located in Cu Chi in February, 
July, March, and July 1970.

In a June 2009 response to the RO's inquiry, the U.S. Army 
and Joint Services Records Research Center (JSRRC) confirmed 
that Cu Chi was the main base camp for the 116th Avn Co. that 
was attached to the 212 Avn. Bn. and that, in July 1970, it 
was moved to its new base camp at Chu Lai.  It was further 
confirmed that Chu Lai was the main base camp for the 116th 
Avn. Co. from July to October 1970 and that the Chu Lai Air 
base received rocket fire in two separate incidents in 
September 1970. Additionally, a review of the unit's history 
revealed that there were two casualties, in June and August 
1970.

An undated record completed by RO personnel, evidently after 
review of the June 2009 JSRRC response, is to the effect it 
was confirmed that the Veteran was subjected to rocket and 
mortar attacks.  In the July 2009 supplemental statement of 
the case, the RO noted verification of a credible stressor 
(the Veteran's presence at Chu Lai when it was attacked) but 
that this was not the stressor he claimed.  

However, as set forth below, the Veteran repeatedly told 
treating physicians of his combat-related nightmares and 
hallucinations upon which the medical specialists evidently 
based the diagnoses of PTSD.  Thus, the Board has no reason 
to contradict the RO's finding of the Veteran's exposure to 
mortar and rocket fire in service, or question the Veteran's 
contentions of experiencing a stressful event in service.

The remaining question presented is whether a stressor such 
as experienced by the Veteran is clinically considered to be 
of sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the DSM-IV, or an 
acquired psychiatric disorder.

The record indicates that, since 2000, private and VA 
physicians have rendered differing diagnoses of the Veteran's 
psychiatric disorder, including PTSD and organic depressive 
disorder (2000); anxiety and insomnia (2003); PTSD (2007); 
PTSD and depressive disorder not otherwise specified (NOS) 
(2008); and, major depression with psychotic features, PTSD, 
and depression/anxiety disorder (2009).  The Veteran's 
psychiatric disorder has been treated with repeated inpatient 
hospitalizations, outpatient psychotherapy, antipsychotic 
medications and, more recently, electroconvulsive therapy.

Service treatment records do not reflect complaints or 
diagnosis of, or treatment for, a psychiatric disorder.

Post service, an October 2000 VA outpatient mental hygiene 
record indicates that the Veteran complained of having 
combat-related nightmares and flashbacks.  He said that he 
worked on helicopters while in Vietnam and had flashbacks 
since he returned that worsened during the past three years.  
PTSD was diagnosed.

Private hospital records indicate that when hospitalized in 
November 2000 for treatment of back pain, PTSD was among the 
Veteran's discharge diagnoses.  In late December 2000, the 
Veteran was hospitalized again for treatment of  "organic 
deliaium depressive disorder".

An August 2001 VA psychiatric examination report indicates 
that the Veteran said that he was supposed to go to Vietnam 
to do sheet metal work and repair helicopters but became a 
door gunner.  He indicated that he initially worked with the 
1st Infantry and later with the 1st Aviation Group.  The 
Veteran said that he flew into landing areas to see if they 
were "hot" or not, and that their helicopter was shot up on 
numerous occasions.  After having foot surgery, he said that 
he returned to helicopter repair.  Since returning from 
Vietnam, he experienced anxiety and depression and, at night, 
heard voices of people yelling and screaming.  He gave a 
history of coping with his problems by using alcohol and 
stopped drinking in 1994 when he sought VA treatment.  He had 
no prior psychiatric hospitalizations.  The examiner noted 
that VA outpatient records reflected the Veteran's diagnosis 
of, and treatment for, PTSD.  Upon clinical examination, the 
diagnosis was PTSD.  

While, in March 2002, the Veteran evidently sought disability 
benefits from the Social Security Administration (SSA) based 
upon a psychiatric disorder, records obtained from the SSA 
show that, in June 2002, he was found totally disabled by SSA 
due to a back disorder.

When hospitalized by VA in December 2007, the Veteran 
reported having daily flashbacks of those he killed in 
Vietnam and hearing their screams.  The discharge diagnoses 
at that time were PTSD and depression, NOS.

During 2008 and 2009, the Veteran was repeatedly hospitalized 
for treatment of symtoms associated with PTSD and with a 
major depressive disorder that some physicians considered due 
to PTSD.  At each admission, the Veteran described having 
combat-related nightmares and hallucinations.

The Veteran was privately hospitalized during May and June 
2008, when he reported increased symtoms of PTSD, with 
flashbacks and hallucinations and visions of enemy snipers.  
Major depression with psychotic features and PTSD were 
diagnosed.

According to a March 2009 VA medical record, the Veteran was 
hospitalized nine times during the past year for treatment of 
problems associated with depression and suicidal ideation.  
During a July 2009 VA hospitalization, it was noted that his 
major medical problem was major depressive disorder related 
to PTSD and evidenced by increased nightmares and depression.

As to whether the Veteran has PTSD related to active service, 
the evidence is clearly in equipoise.  The Veteran maintains 
that he was a door gunner in Vietnam, to which he attributes 
his PTSD and, while this could not be verified, the service 
department did confirm his exposure to rocket and mortar fire 
in Chu Lai.  Furthermore, both private and VA physicians who 
treated the Veteran appear to have associated his psychiatric 
disorder with his reported stressful events in service.  Thus 
these medical opinions have probative value, and after 
reviewing the record, the Board finds that they are equally 
plausible and equally probative.  Hence, the Board finds that 
the evidence is in equipoise as to whether the Veteran has an 
acquired psychiatric disorder that cannot be dissociated from 
active service.  Accordingly, pursuant to 38 U.S.C.A. § 5107, 
entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as PTSD and a major depressive 
disorder, is granted.


ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed as PTSD major depressive disorder, is 
granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


